DETAILED ACTION
	The following action is in response to application 16/715,612 filed on December 16, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the planet wheel shaft as claimed, and particularly wherein a cross-sectional shape of the bearing portion deviates from a circular shape so that a thickness of the bearing portion in a first direction is greater than the thickness of the bearing portion in a second direction perpendicular to the first direction, the deviation from the circular shape on the one or more first axial regions being suitable for widening a gap being between a curved bearing surface of the bearing portion and the planet wheel and tapering in a wedge-shaped way towards an area where hydrodynamic oil pressure is formed for carrying load in the first direction when the planet wheel shaft is carrying the planet wheel, and including the remaining structure of claims 1 and 17, respectively.



    PNG
    media_image1.png
    220
    264
    media_image1.png
    Greyscale

	The cross-sectional shape of the bearing portion does not taper in a wedge-shaped way towards an area where hydrodynamic oil pressure is formed for carrying load in the first direction when the planet wheel shaft is carrying the planet wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guettler ‘248 has been cited to show a bearing portion with a tapered axial portion and a groove 15.
Hoelzl ‘404 has been cited to show a bearing portion 4 with a groove 17 which leads to a bearing portion with different perpendicular radii at a certain portion.
	Watanabe ‘126 has been cited to show a gap between the shaft and oil roller (Figs. 5A-5B) within a planetary gear system.
	Deitmers ‘606 has been cited to show a bearing portion with various grooves and holes for lubrication (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 10, 2021